272 F.2d 712
UNITED STATES CASUALTY COMPANY, Appellant,v.GEORGIA SOUTHERN & FLORIDA RAILWAY COMPANY, Appellee.
No. 17807.
United States Court of Appeals Fifth Circuit.
January 7, 1960.

Appeal from the United States District Court for the Middle District of Georgia; William A. Bootle, Judge.
Cubbedge Snow, Macon, Ga., Martin, Snow, Grant & Napier, Macon, Ga., of counsel, for appellant.
Charles J. Bloch, Ellsworth Hall, Jr., Macon, Ga., for appellee.
Before HUTCHESON, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
The facts of this case and the reasons for the decision of the district court fully appear in the opinion of the district judge. Georgia Southern & Florida Railway Co. v. United States Casualty Co., D.C.M.D.Ga.1959, 177 F.Supp. 751. We agree with that opinion. The judgment of the district court is


2
Affirmed.